Citation Nr: 0301073	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  97-12 932	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for gastritis 
secondary to service-connected disability.

2.  Entitlement to service connection for ulcerative 
colitis secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut.  The veteran's case was 
remanded to the RO for additional development in July 
1999.  It is again before the Board for appellate review.  
During the pendency of the veteran's appeal, her claims 
folder was transferred to the RO in Cleveland, Ohio.

The veteran's representative submitted written argument in 
support of the pending appeal in December 2002.  In that 
submission, the representative asked that the issues of an 
increased evaluation for the veteran's service-connected 
back disability and entitlement to service connection for 
scars related to surgery for the back disability be 
referred to the RO for further development.  Accordingly, 
as those issues have not been developed or certified on 
appeal, they are referred to the RO for such further 
development as deemed appropriate.


FINDINGS OF FACT

1.  The veteran was granted service connection for 
thoracolumbar scoliosis in April 1993.

2.  Evidence of record shows that the veteran was using 
non-steroidal anti-inflammatory drugs (NSAIDs) to treat 
pain related to a diagnosis of rheumatoid arthritis and 
her service-connected spinal condition in the 1980's.

3.  The veteran was diagnosed with gastritis and 
ulcerative colitis in March 1995.

4.  The veteran submitted her claim for secondary service 
connection in September 1996.

5.  The veteran's gastritis or ulcerative colitis was not 
caused by the use of NSAIDs used to treat her service-
connected back disability.

6.  The veteran's gastritis or ulcerative colitis was not 
made chronically worse by the use of NSAIDs such as to 
result in additional disability.  


CONCLUSIONS OF LAW

1.  Service connection for gastritis secondary to service-
connected disability is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West Supp. 2002); 38 C.F.R. § 3.310(a) 
(2002).

2.  Service connection for ulcerative colitis secondary to 
service-connected disability is not warranted.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.310(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from October 1967 to 
October 1969.  Her entrance physical examination noted 
that she had scoliosis of the spine.  It was determined to 
be moderate to asymptomatic.  The service medical records 
(SMRs) are negative for treatment for continued back pain.

The veteran submitted a claim for service connection for 
anemia and arthritis in June 1976.  Included was a VA 
medical certificate for treatment provided in May 1976.  
The veteran was noted to have complaints of arthritis.  
There was no indication of any type of gastrointestinal 
(GI) problem.  A private hospital report from May 1976 
noted that the veteran was evaluated for arthralgias.  She 
was prescribed Indocin.  A VA examination in August 1976 
reported no GI complaints or findings.  

The veteran was granted entitlement to nonservice-
connected pension benefits in September 1976.  The basis 
for the grant was the severity of the veteran's rheumatoid 
arthritis and thrombophlebitis of the right lower leg.

The veteran submitted a detailed statement regarding her 
medical history in December 1992.  The statement was part 
of her attempt to reopen her claim for service connection 
for her scoliosis.  She detailed how her duties in service 
caused her to suffer back strain.  At times when she 
experienced exacerbations she was told to take aspirin and 
not to lift patients.  The veteran said that she had 
received treatment for her back since 1981 at the Hill 
Health Center.  She reported no GI problems or complaints.

Records from the Hill Health Center were associated with 
the claims folder in January 1993.  They covered a period 
of treatment from November 1981 to October 1992.  The 
veteran was noted to take Robaxin and Indocin for her back 
pain in an entry dated in April 1987.  Ibuprofen was 
included as a treatment in April 1989 and noted on several 
later entries.  There were no GI problems related to the 
veteran's use of medications to control her back pain 
noted in the records.  

A VA orthopedic examination in February 1993 noted that 
the veteran was taking Motrin for her back pain.  There 
was no mention of any subjective complaints of GI problems 
and no objective findings of a GI problem.

VA treatment records for the period from April 1991 to 
January 1993 noted that the veteran was taking Motrin for 
pain on a number of occasions.  The pain was described as 
multiple joint pain in addition to the veteran's back.  
The veteran underwent a hysterectomy in 1991.  No GI 
problems were addressed.

The veteran was granted service connection for 
thoracolumbar scoliosis in April 1993.  She was assigned a 
30 percent disability rating that has remained in effect 
until the present time.

The veteran was afforded a VA orthopedic examination in 
July 1995.  The examiner noted that the veteran had had 
significant scoliosis to the right for many years and had 
also carried a diagnosis of rheumatoid arthritis in the 
past.  A 1993 examination found no evidence of rheumatoid 
arthritis.  The examiner also said that the veteran was 
given a diagnosis of ulcerative colitis in March 1995.  
She had been instructed to not take any non-steroidal 
anti-inflammatory drugs (NSAIDs).  She said she had 
experienced an increase in her back symptoms since 
discontinuing her Motrin.  

The veteran submitted her current claim for service 
connection, on a secondary basis, in September 1996.  The 
veteran contends that her use of prescribed NSAIDs used to 
treat her service-connected back disability either caused 
or aggravated diagnosed conditions of gastritis and 
ulcerative colitis.  As a result, she contends she should 
be granted service connection for gastritis and ulcerative 
colitis as secondary to her service-connected disability 
of thoracolumbar scoliosis.  The veteran included a 
statement from a physician that treated her on a rotating 
basis at a VA facility.  The physician said that she had 
treated the veteran since April 1995 when she was 
diagnosed with gastritis and ulcerative colitis.  The 
physician said that the veteran's ulcerative colitis and 
gastritis were likely to be directly related to her 
service-connected back condition because Motrin was 
prescribed for the back condition.

The veteran was afforded a VA GI examination in October 
1996.  The examiner noted the veteran's history of 
gastritis and ulcerative colitis.  The examiner reported 
that the veteran's last episode of a GI problem occurred 
in March 1995.  The examiner further reported that the 
veteran did not have any objective findings on 
examination.

The veteran's claim was denied in February 1997.  The 
veteran was informed that the latest evidence showed no 
objective evidence of a current disability.

The VA examiner from the October 1996 examination provided 
in addendum to his report in February 1997.  In the 
addendum, the examiner stated that the veteran's use of 
Ibuprofen was unrelated to her ulcerative colitis.

The veteran submitted a statement from her daughter in 
support of her claim in August 1997.  The daughter 
indicated that she worked in the medical field and was 
employed by Yale University at the time her mother was 
diagnosed with gastritis and ulcerative colitis.  (The 
Board notes that the mother later said that her daughter 
was a clinical technician when she testified at a hearing 
in August 1997).  The daughter noted that she had 
experience in the field of surgical pathology.  The 
daughter related that she was with her mother when she was 
treated for abdominal pain at a VA emergency room.  The 
symptoms persisted and an upper GI series and colonoscopy 
were performed to evaluate the symptoms.  She said that 
one of the doctors told the veteran to stop taking any 
NSAIDs and that the doctor also said that NSAIDs were 
known contributors to GI complications and would serve to 
further aggravate her symptoms.  The daughter said that 
she requested that slides of her mother's biopsies be 
given to her so that she could take them to the department 
of pathology at Yale University for a separate review.  
She said that she consulted with a Dr. West from Yale, a 
pathologist.  She said that Dr. West reviewed the slides 
and provided a diagnosis of ulcerative colitis involving 
severe inflammation throughout her entire colon.  Dr. West 
inquired if the mother had taken NSAIDs and was informed 
that she had taken NSAIDs for a number of years.  The 
daughter said that Dr. West commented that the prolonged 
use of NSAIDs were a factor in promoting disease of the GI 
system.  The use of NSAIDs could have triggered the 
ulcerative colitis.  The daughter said she believed this 
to be the medical conclusion of her mother's VA physicians 
as well.  

The veteran testified at a hearing at the RO in August 
1997.  She said that she was diagnosed with gastritis and 
ulcerative colitis in March 1995.  She said that she had 
used Ibuprofen since 1976.  The veteran also said that her 
daughter was with her when she went to the VA emergency 
room for complaints of abdominal pain.  She described how 
she was evaluated and diagnosed with her conditions.  She 
also described how her daughter was able to have Dr. West 
review the biopsy slides and confirm the diagnosis of 
ulcerative colitis because of the daughter's position as a 
clinical technician.  She said that she was told by VA 
doctors and Dr. West to discontinue using NSAIDs.  She 
continued to receive treatment for her ulcerative colitis.  
The veteran testified that she used Indocin for 7-8 years 
and was taken off that drug because of potential problems 
with bleeding.  She was then prescribed Motrin.  She said 
she was switched to Feldene in October 1994 because she 
felt the Motrin was not helping with her pain.  She 
experienced side effects from the Feldene and went back to 
taking Motrin.  The veteran said that she asked her VA 
doctor to switch her medications in October 1994 because 
she was having GI problems.  

The hearing officer reviewed the evidence of record with 
the veteran.  He noted the August 1996 statement from the 
physician that worked at the VA on a rotating basis.  He 
informed the veteran that the physician provided no basis 
for her opinion.  Further, two VA physicians had said that 
the veteran's ulcerative colitis and gastritis were not 
due to her use of NSAIDs.  That discontinuing the use of 
NSAIDs would cause the symptoms of gastritis to go away.  
Also, the Physician's Desk Reference (PDR) and Merck 
Manual did not relate the development of ulcerative 
colitis to the use of NSAIDs.  Dr. West's opinion was also 
discussed and the veteran said that Dr. West was no longer 
at Yale Hospital.  The hearing officer explained that the 
daughter's statement was not medical evidence in that it 
did not have the weight of a doctor's statement.  The 
hearing officer encouraged the veteran to get further 
information from her doctor at her next appointment as to 
any possible cause/effect from her use of NSAIDs.  
(Transcript p. 13).  

The veteran submitted a copy of a VA outpatient record 
dated in August 1997 at the hearing.  The entry contains a 
notation by the provider of a history of colitis "probably 
since 91."  

Additional VA treatment records were associated with the 
claims folder in October 1997.  The records covered a 
period of treatment from February 1993 to September 1997.  
The records show that the veteran presented to the VA 
medical center (VAMC) with complaints of abdominal pain 
for a week on March 9, 1995.  The veteran later underwent 
colonoscopy and barium enema studies in March 1995.  The 
results of several biopsies were interpreted to show 
evidence of active inflammatory bowel disease (IBD) and 
chronic active gastritis.  A follow-up appointment in the 
GI clinic in April 1995 noted that the veteran had 
developed some abdominal distress in the autumn of 1994 
that was resolved when she discontinued her NSAIDs.  
However, the pain recurred in February 1995.  She was 
evaluated in March 1995 with the results of the biopsies 
as noted and the diagnosis of ulcerative colitis.  There 
was no diagnosis of gastritis.  Subsequent GI clinic 
treatment notes reported that the veteran was taking 
Azulfidine with control of her bowel habits.  A June 1995 
entry reported that the "two sides of the story" of using 
NSAIDs for the veteran's back pain were discussed and the 
veteran advised to not use NSAIDs if possible.  The 
results of an upper GI series and small bowel study done 
in March 1997 reported that the small bowel examination 
was normal with no evidence of ulcerations, strictures or 
masses.  There was no medical opinion in the VA treatment 
records for the period that related the veteran's 
development of ulcerative colitis to her use of NSAIDs to 
relieve her back pain.  Further, there was no continuing 
diagnosis of gastritis and the veteran was clearly advised 
to avoid using NSAIDs.

The veteran submitted a statement in support of her claim 
in December 1997.  She contended that prolonged use of 
NSAIDs to treat her service-connected back pain caused her 
ulcerative colitis.  The veteran did not address the issue 
of gastritis.  She noted that the hearing officer had 
cited to the PDR and Merck Manual in denying her claim, 
with those publications not finding a causal link between 
using NSAIDs and later developing ulcerative colitis.  The 
veteran said that her research had shown that the use of 
NSAIDs resulted in such symptoms as iron deficiency, 
anemia, diarrhea, ulcerations, and colonic bleeding.  She 
included copies of medical literature to support her 
contention.  She also included copies of several VA 
outpatient treatment records, which documented her having 
the symptoms as described.  She said that she had used 
NSAIDs for a number of years for treatment of her service-
connected back and that she felt such use was the cause of 
her ulcerative colitis.

The VA treatment records were essentially duplicative of 
those already of record.  One entry, dated March 10, 1995, 
was new.  The entry reflected follow-up evaluation and 
treatment for the veteran's initial complaint of abdominal 
pain in March 1995.  The veteran was much improved from 
the day before.  The veteran was noted to have a history 
of abdominal gas following her total abdominal 
hysterectomy in 1991.  She also had long-term use of 
NSAIDs.  Most recently, Feldene had caused severe 
abdominal distress.  One assessment for the veteran was 
that she had iron deficiency likely due to NSAID use.  

The medical literature evidence submitted by the veteran 
was not accompanied by a medical opinion from a physician 
that related the generic information to her specific case.  
Rather, the information noted that the use of NSAIDs could 
have a negative impact on the GI system, to include both 
the large and small intestines.  The material said that 
the use of NSAIDs could exacerbate symptoms of IBD.  There 
was no finding that said the use of NSAIDs caused IBD.

The veteran submitted a statement, with additional 
evidence, in October 1998.  The statement and evidence 
primarily related to the veteran's service-connected back 
disability.  The veteran's ulcerative colitis was noted as 
an existing condition that was treated with Sulfasalazine, 
Pepcid and Folic Acid.  

The veteran was afforded VA examinations in November 1998.  
The results of an orthopedic examination provided no 
evidence pertinent to the issues on appeal.  A VA GI 
examination noted that the veteran gave a history of 
symptoms dating to 1990.  The veteran said that she had 
required constant therapy since her diagnosis of 
ulcerative colitis in 1995.  The examiner noted that the 
veteran had been diagnosed as having gastritis and was 
under therapy for this process.  The examiner also noted 
that the veteran was placed on Sulfasalazine and Folic 
acid in 1995 and had been maintained on that therapy since 
that time.  The examiner said that a March 1998 
colonoscopy demonstrated mild colitis in the distal 
portion of the left colon.  In regard to gastritis, the 
examiner noted that the veteran was treated with a variety 
of NSAIDs in response to a diagnosis of rheumatoid 
arthritis.  He noted that the veteran gave a history of 
epigastric discomfort that was characterized as hunger 
pains and nausea.  The examiner said that an upper 
endoscopy performed several years earlier revealed 
evidence of gastritis.  The veteran had since been treated 
with histamine II (H2) antagonists for the previous three 
years.  She no longer used NSAIDs.  The pertinent 
diagnoses were chronic ulcerative colitis and symptoms of 
acid peptic disease.

The veteran submitted additional information in support of 
her claim in December 1998.  Some of the medical 
literature material was duplicative of that previously 
submitted.  The material addressed the issue of the effect 
of NSAIDs on the GI tract.  The great majority of the 
material dealt with possible symptoms and side effects 
from the use of NSAIDs.  There was one study report that 
said four people developed ulcerative disease of the colon 
while they were taking NSAIDs.  The study reported that a 
further review of the literature said that there were 74 
additional cases of NSAID-induced colitis in adults.  This 
was described as a rare but serious, and sometimes fatal, 
complication of NSAID therapy.  The veteran did not 
provide a medical opinion that related any of the above 
materials to her specific case.

The veteran's case was remanded by the Board in July 1999 
for additional development.  The remand discussed the 
evidence of record and found that a clear opinion was not 
of record as to a possible relationship between the 
veteran's use of NSAIDs and her gastritis and ulcerative 
colitis, to include an element of aggravation of an 
underlying disease.  The development allowed the 
opportunity for the veteran to submit additional evidence 
and for a VA examination to obtain a medical opinion.

The RO wrote to the veteran in August 1999 and cited to 
the Board's remand.  The veteran was notified that she 
would be scheduled for a VA examination.  She was also 
requested to identify any sources of treatment.  The 
veteran was provided with the necessary authorization 
forms and asked to say if she wanted the RO to obtain any 
records on her behalf.

Associated with the claims folder are additional VA 
treatment records for the period from November 1998 to 
August 1999.  The records reflected treatment for a number 
of problems.  The veteran's ulcerative colitis was noted 
to be in good control in December 1998.

The veteran was afforded a VA GI examination in September 
1999.  The examiner was the same examiner from the 
November 1998 VA examination and had seen the veteran in 
the VA GI clinic as indicated on several treatment 
records.  The examiner noted the veteran's back problem 
and that she had been treated with NSAIDs for a number of 
years.  He noted the diagnosis of gastritis and ulcerative 
colitis in 1995.  The use of NSAIDs was discontinued.  The 
veteran was begun on Sulfasalazine and Folic acid for her 
ulcerative colitis.  She was also placed on H2 antagonists 
for treatment of epigastric distress.  The examiner said 
that the veteran's IBD had been relatively stable.  He 
noted that a March 1998 colonoscopy demonstrated evidence 
of left-sided ulcerative colitis.  The veteran said that 
she had occasional mild epigastric burning discomfort that 
was relieved with the use of Pepcid.  The veteran was not 
taking any NSAIDs and took Percocet for pain.  The 
diagnoses were ulcerative colitis, stable, on 
Sulfasalazine, with mild activity at the present time; 
and, severe scoliosis, degenerative spine disease.

The examiner provided additional comments regarding the 
issue of NSAIDs and the veteran's GI problems.  He said 
that it was clear that NSAIDs could cause a bout of 
intestinal inflammation.  After the NSAID agent is 
removed, the bouts of inflammation resolve.  Therefore, 
the continued negative effect of the NSAID agent, in the 
absence of underlying disease, seemed unlikely.  He said 
it was unlikely that the use of NSAIDs caused the 
veteran's present IBD.  He also said that it is clear in 
some patients that the use of NSAIDs can make inflammatory 
disease of the colon worse when the agent is ingested.  
That is why the veteran could not take NSAID for her pain.

Records from the Yale-New Haven Hospital for the period 
from September 1998 to December 1999 were associated with 
the claims folder.  The records related to treatment 
provided to the veteran for her service-connected back 
condition.  No additional pertinent evidence relating to 
the issues on appeal was contained in the records.

The veteran was afforded VA orthopedic examinations in 
June 2000 and April 2002.  Again, there was no pertinent 
evidence relating to the issues on appeal in the 
examination reports.

II.  Analysis

The law provides that service connection may be granted 
for disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, (West 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  In 
addition, a disability may be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  
Moreover, when aggravation of a nonservice-connected 
condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above 
the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case the veteran does not assert that either 
claimed disability is directly related to service.  She 
contends that her use of NSAIDs to treat her service-
connected back disability caused, or aggravated, gastritis 
and ulcerative colitis.  Therefore, service connection 
will only be considered on a secondary basis, to include 
the possibility of aggravation as contemplated under 
Allen. 

In reviewing all of the evidence of record, there is only 
the one statement from a VA-affiliated physician that said 
the development of gastritis and ulcerative colitis was 
directly related to the veteran's use of NSAIDs.  That is 
the statement that was submitted by the veteran as part of 
her claim in September 1996.  The statement was written on 
private letterhead but the physician was working as a VA 
physician at the time of her initial contact with the 
veteran and for subsequent follow-up visits in the GI 
clinic.  The statement provided no basis for the opinion.  
Further, the veteran was encouraged by the hearing officer 
in August 1997 as well as in the July 1999 Board remand to 
provide additional medical evidence that provided a basis 
for an opinion to link the use of NSAIDs to her being 
diagnosed with gastritis and ulcerative colitis.  The 
veteran failed to provided any additional evidence along 
this line. 

The statement from the veteran's daughter corroborated the 
veteran's symptoms as of March 1995 and that treatment for 
those symptoms led to the diagnosis of ulcerative colitis.  
There is no reason to doubt that she presented slides of 
the biopsied tissue to Dr. West for his review and that he 
concurred in a diagnosis of ulcerative colitis.  In regard 
to her reporting that Dr. West said that prolonged use of 
NSAIDs is a factor in promoting diseases of the GI system 
and that the veteran's exposure to NSAIDs could have 
triggered the ulcerative colitis, the Board notes that the 
first comment is in line with the literature presented and 
the several opinions of record.  It states possible side 
effects that could be experienced by someone using NSAIDs.  
The second comment is not supported by any rationale and 
is a restatement of what Dr. West said rather than a 
medical opinion from Dr. West.  The Board acknowledges 
that the daughter said that she had a background in 
pathology but, as testified to by the veteran, only as a 
clinical technician and not as a physician.  Further, the 
daughter did not offer an opinion of her own in this case, 
rather she reported what she was told by Dr. West.  
Accordingly, the Board does not find the second hand 
statement from Dr. West to be a medical opinion on the 
issue of causality of the veteran's ulcerative colitis.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

The veteran has submitted a number of items from medical 
literature that address the issue of the effects of the 
use of NSAIDs on the GI tract, to include the small and 
large intestines.  One study indicated that their results 
showed four people that developed IBD after using NSAIDs 
and that the literature showed 74 other such incidents.  
The development of IBD from the use of NSAIDs was 
described as rare in the report.  Moreover, none of the 
literature submitted by the veteran was accompanied by a 
medical evaluation or report that discussed her case in 
light of the material.

In contrast, the veteran was not diagnosed with gastritis 
and ulcerative colitis until March 1995.  The objective 
evidence of record does not show a longstanding problem 
associated with GI-related complaints prior to that time, 
contrary to the veteran's statements and testimony.  One 
VA outpatient entry dated in August 1997 reported that the 
veteran might have had ulcerative colitis since 1991 but 
there is no support for the comment in that clinical entry 
or in the other evidence of record.  A number of treatment 
records prepared prior to, and after, the veteran's 
hysterectomy in 1991 attribute her abdominal complaints to 
the problems that led to her hysterectomy.  Once the 
veteran was diagnosed with gastritis and ulcerative 
colitis in 1995, she was immediately taken off NSAIDs.  As 
an October 1994 VA outpatient record showed, removal from 
the NSAIDs so that she could take Feldene resolved an 
acute period of epigastric distress.  Subsequent VA 
treatment records generally reported the veteran's 
ulcerative colitis to be stable with her new regimen of 
medications.

The veteran was not diagnosed with gastritis on any VA 
examination subsequent to the submission of her claim in 
September 1996.  The October 1996 VA examiner reported no 
objective GI findings.  The VA examiner from November 1998 
provided a diagnosis of acid peptic disease with minimum 
symptoms that were treated with histamine II antagonists.  
The same examiner did not report any finding of gastritis 
in September 1999.  That examiner also opined that any 
bout of inflammation would resolve with the removal of the 
NSAID agent.  Further, the VA outpatient treatment records 
do not show an ongoing diagnosis of gastritis from 1995 to 
the most recent records.  Also, the private records 
associated with the claims folder do not reflect a 
diagnosis of gastritis.  Therefore, there is no evidence 
to show that the veteran suffers from a current disability 
involving gastritis.  As such there is no basis to grant 
service connection on a secondary basis.  Without a 
current diagnosis of gastritis, there is also no basis to 
evaluate whether the veteran's use of NSAIDs caused any 
additional disability under Allen.

The evidence of record is clear, both by literature 
submitted by the veteran and as stated by several 
physicians, the long-term use of NSAIDs can cause GI tract 
problems.  Nevertheless, there is little evidence to show 
that such use can cause ulcerative colitis.

In this case there is no objective evidence to show that 
the veteran's use of NSAIDs prior to March 1995 caused her 
ulcerative colitis.  The medical opinion submitted by the 
veteran in September 1996 said that the veteran's 
ulcerative colitis was likely related to the use of 
NSAIDs; however, this physician did not repeat this 
assertion in any of the subsequent treatment entries when 
she evaluated the veteran's condition after the diagnosis.  
Nor did the physician explain what the relationship was 
between the diagnosis and the use of NSAIDs.  A VA 
examiner opined in February 1997 that the veteran's use of 
Ibuprofen was unrelated to her ulcerative colitis.  
Another VA examiner opined in September 1999 that, while 
the use of NSAIDs may cause a bout of inflammation, it was 
unlikely that the veteran's IBD was caused by the use of 
NSAIDs.  This opinion was expressed in response the Board 
remand of July 1999 and after a review of the evidence of 
record.  The examiner further stated that the removal of 
NSAIDs as an antagonistic agent causes a bout of 
inflammation to resolve.  Based on the context in which 
the examiner's opinion was made, it is reasonable to 
conclude that the examiner did not believe that the 
veteran's use of NSAIDs caused a permanent worsening of 
her ulcerative colitis such as to warrant service 
connection for additional disability under Allen.  

Finally, the record shows that there is no evidence to 
demonstrate any additional disability caused by the use of 
NSAIDs in regard to the veteran's ulcerative colitis.  The 
Board notes that the veteran was diagnosed with gastritis 
and ulcerative colitis in March 1995.  She immediately 
terminated the use of NSAIDs.  The veteran did not submit 
her claim for disability compensation benefits for the 
issues on appeal until September 1996, approximately 18 
months after she was diagnosed with her GI illnesses and 
18 months after she had terminated her use of NSAIDs.  The 
obvious benefit to the veteran of her termination of 
NSAIDs was contained in the various VA treatment records 
for the periods in 1995 and 1996 prior to the submission 
of her claim where gastritis was no longer noted and her 
ulcerative colitis was noted to respond well to her new 
drug regimen.  This was further supported by the lack of 
any objective findings at the time of the October 1996 VA 
examination, with the last known GI episode reported as 
having occurred in March 1995.  

Clearly the veteran had a period of probable increased GI-
related symptomatology prior to March 1995 that could be 
related to her use of NSAIDs.  However, the evidence of 
record does not demonstrate a continued problem after she 
was taken off the medication in March 1995.  

While the veteran has related her disabilities to her use 
of NSAIDs to treat pain related to her service-connected 
back disability, and is capable of providing evidence of 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, without persuasive evidence showing the use of 
NSAIDs as the cause of disability, or resulting in an 
increase of disability of the veteran's gastritis or 
ulcerative colitis, this claim must be denied.  In short, 
the preponderance of the evidence is against the veteran's 
claims.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (Board has fact-finding authority to assess the 
quality of the evidence before it, including the duty to 
analyze its credibility and probative value, as well as 
authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence); 38 U.S.C.A. 
§ 5107 (West Supp. 2002); 38 C.F.R. § 3.102 (2001).  The 
Board notes that 38 C.F.R. § 3.102 was amended in August 
2001, effective as of November 9, 2000.  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001).  However, the change to 
38 C.F.R. § 3.102 eliminated the reference to submitting 
evidence to establish a well-grounded claim and did not 
amend the provision as it pertains to the weighing of 
evidence and applying reasonable doubt.  Accordingly, the 
amendment is not for application in this case.

In so finding, the Board has considered the applicability 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106- 475, 114 Stat. 2096, (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), which became effective during the 
pendency of this appeal.  This law is applicable to the 
veteran's claim.  See 38 U.S.C.A. § 5107 note (West Supp. 
2002).  VA has also issued final regulations to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32. (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Under the Act, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103 (West Supp. 2002).  There is no outstanding 
information or evidence needed to substantiate a claim in 
this case.  The veteran is claiming service-connection for 
the issues on appeal on a secondary basis.  Her claim has 
been pending since September 1996, with a Board remand in 
July 1999.  There is no additional information or evidence 
needed to substantiate and complete her claim.

Newly codified 38 U.S.C.A. § 5103, requires certain 
notices be provided by the Secretary when in receipt of a 
complete or substantially complete application.  The 
purpose of the first notice is to advise the claimant of 
any information, or any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  The Secretary is to advise the 
claimant of the information and evidence that is to be 
provided by the claimant and that which is to be provided 
by the Secretary.  38 U.S.C.A. § 5103(a) (West Supp. 
2002).  In those cases where notice is provided to the 
claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received 
within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the 
claimant's application.  38 U.S.C.A. § 5103(b) (West Supp. 
2002).  In addition, newly created 38 C.F.R. § 3.159(b) 
(2002), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran submitted her claim in September 1996.  She 
was immediately afforded a VA examination.  Her claim was 
denied in February 1997 and she was advised of the denial 
that same month.  The rating decision informed the veteran 
of the basis for the denial of her claim and what evidence 
was necessary to establish entitlement to the benefits 
sought.

The veteran testified at hearing at the RO in August 1997.  
At the hearing, the hearing officer went over the evidence 
of record in detail and informed the veteran of what she 
needed to provide to establish entitlement to the benefits 
sought.  The hearing officer informed the veteran that she 
should obtain a medical opinion that provided a favorable 
analysis of her claim and that contained a basis for the 
opinion.  

The veteran was issued supplemental statements of the case 
(SSOCs) in October 1997, December 1998, January 1999 and 
October 1999, which addressed the development of 
additional evidence in her claim.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board 
cannot find any absence of notice in this case.  As 
reviewed above, the veteran has been provided notice 
regarding the type of evidence needed to prove her claim.  
She was notified of the evidence necessary to establish 
service connection on a secondary basis.  She was kept 
informed of the evidence developed by VA.  The hearing 
officer specifically provided the veteran with a detailed 
explanation of the evidence needed to establish 
entitlement to the benefits sought.  The several SSOCs 
informed the veteran as to why the additional evidence 
added to the record did not allow for the grant of her 
claim.  In summary, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. 
§ 5103 as enacted by the VCAA and newly promulgated 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified 
under 38 U.S.C.A. § 5103A (West Supp. 2002) and 
established by regulation at 38 C.F.R. § 3.159 (c)-(e) 
(2002).  This section of the VCAA and the regulation set 
forth several duties for the Secretary in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.

In this case the veteran was initially afforded a VA 
examination for her claim in October 1996.  She was later 
afforded GI VA examinations in November 1998 and September 
1999.  The veteran was also afforded a number of VA 
orthopedic examinations during the pendency of her claim 
that, while not directly related to her GI issues, 
provided an opportunity for her to convey any symptoms or 
provide information of relevant treatment.  The veteran 
was afforded a VA hearing in August 1997 where the hearing 
officer went into detail as to the status of her claim and 
the evidence needed to establish entitlement to the 
benefits sought.  See Constantino v. West, 12 Vet. App. 
517, 520 (1999).  Her case was remanded by the Board to 
allow for specific development of her claim and to provide 
her an opportunity to submit additional evidence.  VA and 
private treatment records were obtained and associated 
with the claims folder on her behalf.  No outstanding 
evidence has been identified by the veteran.

The Board finds that every effort has been made to seek 
out evidence helpful to the veteran.  This includes 
specific evidence identified by the veteran and evidence 
discovered during the course of processing her claim.  The 
veteran has not alleged that there is any outstanding 
evidence that would support her contentions.  The Board is 
not aware of any outstanding evidence.  Therefore, the 
Board finds that VA has complied with the spirit and the 
intent of the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Thus, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426,430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran are to be 
avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development of 
the claim and further expending of VA's resources are not 
warranted.  Cf. Wensch v. Principi, 15 Vet. App. 362, 367-
68 (2001); Dela Cruz v. Principi, 15 Vet. App. 145, 149 
(2001).

The Board has considered the case of Bernard v. Brown, 4 
Vet. App. 384 (1993) for possible prejudice to the veteran 
by the Board's adjudicating the veteran's claims.  
However, as indicated in the discussion above, the veteran 
has been afforded the rights and notices required under 
the VCAA and the duty to assist regulations.  The evidence 
has been developed and weighed by the RO and reviewed by 
the Board.  Accordingly, for the reasons stated above in 
the analysis of the application of the VCAA and the duty-
to-assist regulations, the Board concludes that the 
veteran is not prejudiced by the Board's action without 
remand to the RO.  


ORDER

Entitlement to service connection for gastritis as 
secondary to service-connected thoracolumbar scoliosis is 
denied.

Entitlement to service connection for ulcerative colitis 
as secondary to service-connected thoracolumbar scoliosis 
is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

